UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

REUBEN AVENT,

                              Plaintiff,

       -against-                                             1:19-CV-0830 (LEK/DJS)

PROGRESSIVE CASUALTY INSURANCE
COMPANY, et al.,

                              Defendants.


                                             ORDER

I.     INTRODUCTION

       This matter comes before the Court following a Report-Recommendation by the

Honorable Daniel J. Stewart, U.S. Magistrate Judge, pursuant to 28 U.S.C. § 636(b) and Local

Rule 72.3. Dkt. No. 5 (“Report-Recommendation”).

II.    LEGAL STANDARD

       Within fourteen days after a party has been served with a copy of a magistrate judge’s

report-recommendation, the party “may serve and file specific, written objections to the

proposed findings and recommendations.” Fed. R. Civ. P. 72(b); L.R. 72.1(c). If objections are

timely filed, a court “shall make a de novo determination of those portions of the report or

specified proposed findings or recommendations to which objection is made.” § 636(b).

However, if no objections are made, a district court need review the report-recommendation only

for clear error. Barnes v. Prack, No. 11-CV-857, 2013 WL 1121353, at *1 (N.D.N.Y.

Mar. 18, 2013); Farid v. Bouey, 554 F. Supp. 2d 301, 306–07, 306 n.2 (N.D.N.Y. 2008),

abrogated on other grounds by Widomski v. State Univ. of N.Y. at Orange, 748 F.3d 471 (2d Cir.
2014). “A [district] judge . . . may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” § 636(b).

III.    DISCUSSION

        No objections were filed in the allotted time period. Docket. Accordingly, the Court has

reviewed the Report-Recommendation for clear error and has found none. The Court therefore

adopts the Report-Recommendation in its entirety.

IV.     CONCLUSION

        Accordingly, it is hereby:

        ORDERED, that the Report-Recommendation (Dkt. No. 5) is APPROVED and

ADOPTED in its entirety; and it is further

        ORDERED, that Plaintiff’s Complaint (Dkt. No. 1) is DISMISSED without prejudice;

and it is further

        ORDERED, that the Clerk of the Court serve a copy of this Order on Plaintiff in

accordance with the Local Rules.

        IT IS SO ORDERED.


DATED:          November 12, 2019
                Albany, New York




                                                   2
